Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Allowable Subject Matter
Claims 1-6, 8-11, 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: the pivot portion is pivotally disposed on the base plate, and the tray installation portion is pivotally and slidably disposed on the tray, an elastic member connected to and exerting force on the tray and the handle; a positioning structure comprising a stopper portion and an elastic connection portion connected to each other, wherein the stopper portion is movably disposed on the tray via the elastic connection potion, and the stopper portion has a flat surface configured to be engaged with a step on an upper edge of the base plate; wherein the elastic member is configured to force the handle to pivot with respect to the tray and the base plate so as to cause the stopper portion to engage with the step of the base plate or to slide along the upper edge of the base plate, as set forth in the combination of the independent claims.
With respect to claim 21, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: a positioning structure being fixed on the tray and slidable along an upper edge of the base plate, wherein the positioning structure comprises a stopper portion and an elastic connection portion connected to each other, the stopper portion is movably disposed on the tray via the elastic connection potion; wherein the stopper portion is slidable along the upper edge of the base plate so as to be removably engaged with a step on the upper edge or in slidable contact with the upper edge, as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, JAU (US 20150327414) in view of Chang (US 9959909), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on Mon. - Thur. 9 AM - 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 /JERRY WU/ Primary Examiner, Art Unit 2841